Citation Nr: 1135111	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of injury to right little finger with hypesthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to August 1974.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2008, April 2009 and July 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing the Veteran notice compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), and by issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service connection for residuals of injury to right little finger with hypesthesia was denied by a July 1976 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of injury to right little finger with hypesthesia has not been received since the July 1976 rating decision.


CONCLUSIONS OF LAW

1.  The July 1976 rating decision which denied entitlement to service connection for residuals of injury to right little finger with hypesthesia is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the July 1976 denial of service connection for residuals of injury to right little finger with hypesthesia, and the claim of service connection for residuals of injury to right little finger with hypesthesia is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in December 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in May 2006, January 2008 and August 2010 subsequent to the initial adjudication in July 2005.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Kent v. Nicholson, 20 Vet. App. 1 (2006) advising him of the applicable laws and regulations, and information and evidence necessary to reopen his claim of service connection for residuals of injury to right little finger with hypesthesia.  

While the May 2006, January 2008 and August 2010 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an April 2010 supplemental statement of the case, following the provision of notice in May 2006 and January 2008; and readjudicated in a July 2011 supplemental statement of the case, following the provision of notice in August 2010.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  


Duty to Assist

VA has obtained service and VA treatment records, and assisted the Veteran in obtaining evidence.  A VA examination and opinion are not necessary in this matter since no new and material evidence has been received to reopen the claim.  In a statement received in August 2011, the Veteran checked the appropriate line to indicate that he had more information/evidence to submit.  To date, no additional evidence has been received.  The Board acknowledges a handwritten notation that he could not find 1972 to 1973 records showing treatment of his injuries.  It appears to the Board that all available service treatment records have been received.  In fact, of record are service treatment records from 1972 to 1973.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


New and Material Evidence

A review of the record shows that the RO denied the Veteran's claim of service connection for residuals of injury to right little finger with hypesthesia in July 1976.  The Veteran was notified in the decision in August 1976 and failed to file a notice of disagreement to initiate an appeal.  Consequently, the July 1976 rating decision became final.  38 U.S.C.A. § 7105.  The Veteran's claim to reopen was received in November 2004.

The request to reopen the Veteran's claim for residuals of injury to right little finger with hypesthesia involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence at the time of the July 1976 rating decision consisted of the Veteran's claim in which he stated that the injured his right little finger in August 1972.  The evidence also consisted of 1972 to 1973 service treatment records that were silent for any complaints of, treatments for, or diagnosis of any residuals of injury to right little finger with hypesthesia.  June 1972, September 1972 and August 1974 reports of medical examination show that clinical evaluation of the Veteran's upper extremities were normal.  While a September 1972 report of medical history shows that the Veteran checked the appropriate boxes to indicate past/current histories of broken bones, and bone, joint or other deformity, the Veteran did not elaborate as to the location of the broken bones and bone/joint deformity. 

Also of record was a May 1976 VA examination.  The Veteran reported injuring his right hand in 1972 when he was caught between a 105 Howitzer and a truck.  There was a laceration and tendon laceration of the little finger.  He stated that it was surgically repaired.  Overall, the VA examiner found that the Veteran had a history of right hand crush injury with laceration for the little finger of the right hand, essentially normal function, mild hypesthesia of the inner border of the right hand little finger, essentially no interference with function.

By rating decision in July 1976, the RO denied the Veteran's claim since service treatment records were silent for any injury to the little finger of the right hand.

Pertinent evidence received since the July 1976 rating decision include an October 2005 statement from the Veteran about how he injured his right little finger loading a 105 Howitzer.  While the Board acknowledges that the Veteran is competent to testify whether he injured his finger and the symptoms that followed as a result, this evidence is not new since the Veteran's report of how he injured himself in service was considered at the time of the July 1976 rating decision.  

Additional evidence received since the July 1976 rating decision include March 1999 to September 2005 VA treatment records, and an October 2005 letter from the VA.  While the evidence is new, the newly received evidence pertains to mental health treatment and are therefore not material to the claim.

Overall, the evidence received since the July 1976 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for residuals of injury to right little finger with hypesthesia.  As a result, the Board concludes that the Veteran has not presented new and material evidence to reopen his claim for service connection for residuals of injury to right little finger with hypesthesia.  Accordingly, the Board's analysis must end here, and the appeal is denied.  See 38 U.S.C.A. § 5108.

 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of injury to right little finger with hypesthesia.  The appeal is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs 


